Title: From George Washington to George Clinton, 16 June 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor 16th June 1781.
                        
                        This will be delivered to Your Excellency by Lt Colo. Stevens, at present commanding Officer of Colo. Lambs
                            Regiment of Artillery. His business is to lay before you a particular state of the Regiment, by which it will appear, that
                            it is yet very deficient of its establishment, and that there is little or no prospect of compleating it by any measures
                            at present in agitation. I have desired Colo. Stevens to make your Excellency acquainted with the number of Recruits who
                            have joined, as I am apt to think that they have been estimated at more than they are in reality.
                        The operations of this Campaign will probably occasion an uncommon demand for Artillery Men—If they can be
                            obtained for three years or the War, it will be undoubtedly preferable, but if not, it will be better to take them for the
                            Campaign only, than be under the necessity of drafting from the Infantry. This we shall be obliged to do, to the great
                            weakening of Corps already too weak, if proper Artillery Men are not raised. I have the honor to be with great Esteem Yr
                            Excellency’s Most obt Servant
                        
                            Go: Washington

                        
                    